Title: Board of Visitors, University of Virginia, 19 July 1828
From: Board of Visitors, University of Virginia
To: 


                        
                            
                                
                            
                            
                                
                                    
                                
                                
                            
                        
                        Saturday, July 19. The Board attended the Convention, and no business was done by them in relation to the University.
                        
                            
                                
                            
                        
                    